IN THE
                                  TENTH COURT OF APPEALS

                                           No. 10-17-00112-CR

MARK ALLEN COKER,
                                                                              Appellant
 v.

THE STATE OF TEXAS,
                                                                              Appellee



                              From the County Court at Law No. 1
                                  McLennan County, Texas
                                 Trial Court No. 20153537CR1


                                                   ORDER


          Counsel for appellant filed an Anders1 brief. In accordance with the Court of

Criminal Appeals’ opinion in Kelly v. State, counsel indicated to this Court that he sent a

copy of the record to Appellant. See Kelly v. State, 436 S.W.3d 313, 320 (Tex. Crim. App.

2014). Appellant, Mark Allen Coker, filed a brief in this Court indicating that he does not

have a hard copy of the record to properly prepare his response.



1
    Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
         In accordance with Stanley v. State, No. 10-14-00320-CR, 2015 Lexis 4719 (Tex.

App.—Waco May 7, 2015, order) (per curiam), counsel is ORDERED to obtain and send

Appellant, within 14 days from the date of this order, copies of the clerk’s and reporter’s

records and to simultaneously notify this Court, the State, the trial court, and the trial

court clerk when counsel has completed this task. In the event that the record made

available to Appellant must be returned to the trial court clerk, counsel must notify

Appellant and this Court of that fact.

        Counsel is reminded that there are certain rules and statutes that prohibit certain

sensitive or illegal information from being included in a public record. See TEX. R. APP.

P. 9.10. If counsel has identified any such information while conducting the review of the

record as necessary to prepare the Anders brief in support of counsel’s motion to

withdraw, counsel should take appropriate steps to redact or in some manner remove

that information from the copy of the record that is being provided to Appellant.

        Appellant is ORDERED to file his pro se response to counsel’s Anders brief within

30 days from the date counsel sends notice to the Court that the record has been

forwarded to Appellant, unless the due date is extended by order of this Court upon

proper and timely motion by Appellant. If counsel notified Appellant and this Court that

the record being provided to Appellant was obtained from the trial court clerk and must

be returned thereto, Appellant is ORDERED to not take the record apart or mark on or

modify the record.


Coker v. State                                                                       Page 2
        If the record must be returned to the trial court clerk, so that its return to the trial

court clerk can be monitored and enforced, Appellant is ORDERED to send the record to

this Court with Appellant’s response. If no response is filed, but nevertheless, the record

must be returned to the trial court clerk, Appellant is ORDERED to send the record to

this Court within 45 days of the date the attorney sends notice to the Court that the record

was forwarded to the Appellant, unless the due date is extended by order of this Court

upon proper and timely motion by Appellant.

        Appellant’s failure to comply with this Order, including the failure to send the

record to this Court within the time specified, if herein required, may result in the

dismissal of the appeal under our inherent authority upon the presumption that the

record was obtained under false pretense and with no intent to pursue the appeal but

instead was obtained for the purposes of delay.



                                                    PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed December 20, 2017
Do not publish




Coker v. State                                                                            Page 3